Citation Nr: 0638783	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether clear and unmistakable error exists in a June 16, 
1989, rating decision, which granted service connection for 
organic brain syndrome with dementia, Lyme's disease with 
encephalopathy, evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the veteran's claim that a June 16, 
1989, rating decision, which granted service connection for 
organic brain syndrome with dementia, Lyme's disease with 
encephalopathy, evaluated as 30 percent disabling, contains 
clear and unmistakable error.  


FINDINGS OF FACT

1.  In a June 16, 1989 rating decision, the RO granted 
service connection for organic brain syndrome with dementia, 
Lyme's disease with encephalopathy, evaluated as 30 percent 
disabling; the veteran did not appeal that decision, and it 
became final. 

2.  The correct facts, as they were known at the time of the 
June 16, 1989, rating decision, were before the adjudicator 
at the time of the rating decision, and the statutory and 
regulatory provisions extant at the time of the June 1989 
rating decision were correctly applied in granting service 
connection for organic brain syndrome with dementia, Lyme's 
disease with encephalopathy, evaluated as 30 percent 
disabling; the June 1989 rating decision did not contain 
factual or legal errors of such magnitude, individually or 
cumulatively, that a different outcome would have been 
reached in their absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the June 16, 
1989, rating decision, which granted service connection for 
organic brain syndrome with dementia, Lyme's disease with 
encephalopathy, evaluated as 30 percent disabling.  38 C.F.R. 
§ 3.105 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Court has held that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 
2005), is inapplicable to claims of clear and unmistakable 
error (CUE) in either an RO decision or a Board decision.  
See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding 
VCAA inapplicable to claim that RO decision contained CUE); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc), holding that CUE motion is not claim for benefits and 
that VCAA definition of claimant cannot encompass persons 
seeking revision of final decision based on CUE).  


II.  CUE

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§ 3.105.  See 38 C.F.R. § 3.104(a) (2006).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-prong test for determining when 
there was clear and unmistakable error committed in a prior 
decision.  The test is as follows: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell. The Court 
stated:

...CUE is a very specific and rare kind 
of "error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.... If a claimant-appellant 
wishes to reasonably raise CUE, there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error...that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44.

Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown,10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo, 6 Vet. App. at 44.  Similarly, 
broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The record reflects that in a decision, dated June 16, 1989, 
the RO granted service connection for organic brain syndrome 
with dementia, Lyme's disease with encephalopathy, evaluated 
as 30 percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).

In the veteran's claim, received in October 2003, the veteran 
asserted that there was CUE in the RO's June 16, 1989, rating 
decision.  It was asserted that CUE existed because the 
rating decision should have assigned a separate evaluation 
for Lyme's disease because it is a "neurological disorder," 
and that his organic brain syndrome was "characterized 
solely by psychiatric manifestations."  It was argued that 
the VA examinations upon which the veteran's disability was 
evaluated, specifically, a November 1988 VA examination 
report and a psychiatric consultation report, were inadequate 
because he was not examined by a psychiatrist, and he was not 
examined for post-traumatic stress disorder.  In addition, in 
a "statement of accredited representative in appealed 
case," (VA Form 646), received in April 2005, it was further 
argued that November 1988 VA medical reports were inadequate 
because they "did not contain sufficient detail, as to the 
veteran's degree of social and industrial impairment," and 
because a medical doctor was unqualified to assess the 
veteran's degree of mental impairment.  

In a June 2004 RO decision, the RO denied the claim, after 
finding that there was no CUE in the June 1989 decision.  The 
veteran has appealed.  

In the RO's June 16, 1989, rating decision, the RO granted 
service connection for organic brain syndrome with dementia, 
Lyme's disease with encephalopathy, evaluated as 30 percent 
disabling, under 38 C.F.R. § 4.132, Diagnostic Code (DC) 
9302.  DC 9302 is listed in 38 C.F.R. § Part 4, as a 
"psychotic disorder," and is titled "Dementia associated 
with intracranial infections other than syphilis."  

Under the VA's schedule for Rating Disabilities, the various 
forms of organic mental disorders are rated under the General 
Rating Formula for Organic Mental Disorders.  38 C.F.R. § 
4.132, Diagnostic Codes 9300 - 9325 (1989).  The General 
Rating Formula provides that a 30 percent evaluation is 
warranted for definite impairment of social and industrial 
adaptability.  A 50 percent rating was warranted for 
considerable impairment of social and industrial 
adaptability.  Id.

The basic syndrome of organic mental disorder may be the only 
mental disturbance present or it may appear with related 
"psychotic" manifestations.  An organic mental disorder with 
or without such qualifying phrase is rated according to the 
general rating formula for organic mental disorders, 
assigning a rating which reflects the entire psychiatric 
picture.  38 C.F.R. § 4.132, Psychotic Disorders, Note 1 
(1989).

An organic mental disorder as defined in the American 
Psychiatric Association manual, is characterized solely by 
psychiatric manifestations.  However, neurological or other 
manifestations of etiology common to the mental disorder may 
be present, and if present, are to be rated separately as 
distinct entities under the neurological or other appropriate 
system and combined with the rating for the mental disorder.  
38 C.F.R. § 4.132, Psychotic Disorders, Note 2 (1989).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1989).

The evidence of record at the time of the RO's June 1989 
decision included the veteran's service medical records.  
These reports included a Medical Evaluation Board report, 
dated in April 1988, which noted the veteran's complaints of 
malaise and decreased cognitive abilities with a history of 
Lyme's disease.  The veteran's history was further noted to 
include complaints of fever, rash, and a painful swelling of 
the neck beginning in 1987, with hospitalization for several 
weeks and a diagnosis of Lyme's disease and Epstein-Barr 
virus with possible non-A, non-B hepatitis.  The veteran had 
reported sustaining multiple tick bites, with subsequent 
arthraligias.  A computerized tomography (CT) scan of the 
head revealed a very small focal calcification in the right 
parietotemporal area, but this was not thought to account for 
any of his progressive dementia.  It was indicated that his 
dementia was probably a sequela of Lyme's disease 
encephalopathy.  The diagnoses were Lyme's disease, and 
encephalopathy "probably secondary to Lyme's disease."  An 
addendum, dated in May 1988, noted that neuropsychiatric 
testing indicated mild to moderate improvement in attention 
and concentration abilities, with a mild increase in general 
cognitive efficiency.  However, slow mental processing 
continued.  The prognosis was "unknown," with a notation 
that Lyme encephalopathy can recur despite adequate 
treatment, and that there was no baseline neuropsychiatric 
testing with which to compare the current findings.  

A Physical Evaluation Board (PEB) report, dated in May 1988, 
showed that the veteran was considered physically unfit for 
duty, and that he was placed on the Temporary Disability 
Retirement List (TDRL), with a diagnosis of Lyme's disease 
with fever, rash and arthralgia, with subsequent development 
of encephalopathy which was currently improving, and was 
productive of definite social and industrial impairment.  The 
report indicated that the veteran's disability was 
"presently rated at 30%."  See also Physical Disability 
Retirement letter, from Department of the Army, dated in July 
1988.  

As for the post-service medical evidence, a VA psychiatric 
consultation report, dated in November 1988, indicated that 
it was completed in connection with a compensation and 
pension examination.  The report showed that the veteran was 
"seen for psychiatric evaluation," and that he complained 
of getting tired easily, that his right side was weak, and 
that he had had these symptoms for the past 11/2 years.  He 
further complained of the following: all of his joints ached; 
sometimes his mind went blank; his mental acuity had slowed; 
headaches; occasional rashes; fatigue; depression; 
irritability; and flashbacks of combat in Vietnam.  On 
examination, he was well-oriented in all spheres, with no 
signs of delusions or hallucinations, or a thought disorder.  
There was no evidence of a psychotic process.  He was "slow 
on the uptake," and it was apparent that his thinking 
processes had been somewhat slower than what might have been 
considered to be his normal thinking ability.  He was 
obviously depressed, and had tears a number of times during 
the examination.  The examiner stated that the veteran's 
primary problems were related to his viral diseases, and that 
secondary to that he had developed a major depressive episode 
of mild to moderate degree.  The examiner, a medical doctor 
(M.D.), further stated that the veteran had an organic brain 
syndrome with dementia, with his dementia described as a loss 
of mental acuity.  The examiner noted, however, that the 
veteran's loss in mental acuity could be secondary to his 
depressive state.  The examiner determined that the veteran 
was competent to handle funds on his own behalf.  

The psychiatric consultation report was accompanied by a 
November 1998 VA examination report, completed by different 
VA medical doctor, which showed that the veteran's complaints 
included rash, headaches, fever, chest pains, a nervous 
system that was "out of order," arthritis, a sleep 
disorder, nightmares, getting emotional for no reason, and 
fatigue.  The report notes a history of post-traumatic stress 
disorder (PTSD); however, a handwritten notation next to that 
stated, "No! Major depressive episode dx'd."  The report 
showed that on examination, the veteran had normal deep 
tendon reflexes.  A sensory examination showed diminished 
pain perception on pin prick examination, to include on the 
body and face.  The report indicated that the veteran 
answered questions in a monotone, but indicated that he was 
alert, cooperative, and that he appeared to be normal with 
regard to his answers.  He was able to move all his joints 
well, with no indication of large joints.  His grip was good 
and equal in both hands.  Carriage was erect, posture was 
good, and gait was normal.  A number of medications were 
noted, to include Xanax and Buspar.  The diagnoses noted a 
history of Lyme's disease, as well as rash, arthralgias, and 
encephalopathy.  

The Board finds that the June 1989 decision was not CUE.  In 
the June 1989 decision, the RO granted service connection for 
"organic brain syndrome with dementia, Lyme's disease with 
encephalopathy."  Under 38 C.F.R. § 4.132, Psychotic 
Disorders, Note 1 (1989), his organic brain syndrome was to 
be rated according to the general rating formula for organic 
mental disorders, "assigning a rating which reflects the 
entire psychiatric picture."  In this case, the RO followed 
Note 1, and evaluated the veteran's disability as 30 percent 
disabling under the General Rating Formula for Organic Mental 
Disorders (i.e., under Diagnostic Code 9302 (titled 
"dementia associated with intracranial infections").  At 
the time of the RO's decision, the medical evidence showed 
that the veteran had been found to have an organic mental 
disorder, specifically, organic brain syndrome with dementia.  

To the extent that the veteran's arguments may be read to 
include disagreement with the 30 percent evaluation assigned 
under Diagnostic Code 9302 on a basis other than that a 
separate rating should have been assigned for Lyme's disease, 
discussed infra, this would amount to no more than an 
allegation that the RO had improperly weighed and evaluated 
the evidence, and such an argument can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  
Furthermore, even assuming a valid CUE argument was 
presented, the Board finds that the RO had a rational basis 
for its decision.  Crippen, 9 Vet. App. at 422.  The RO could 
have weighed the evidence of record, and reasonably 
determined that a rating of 50 percent was not warranted.  In 
this case, the only post-service medical evidence was the 
November 1988 VA psychiatric consultation report, and the VA 
examination report.  The VA psychiatric consultation report 
showed that the veteran was well-oriented in all spheres, 
with no signs of delusions or hallucinations, or a thought 
disorder.  There was no evidence of a psychotic process.  
There was evidence of depression, and "somewhat slower" 
thinking processes, and that he had a major depressive 
episode of "mild to moderate degree."  There was also 
evidence of dementia that described as a "loss of mental 
acuity," and this was thought to be related either to 
organic brain syndrome, or depression.  The VA examination 
report showed that the veteran was alert, cooperative, and 
that he appeared to be normal with regard to his answers.  
The Board further notes that although the service 
department's evaluation of the veteran's disability was not 
binding on VA, that its 30 percent rating was the same as 
that assigned by VA in June 1989.  See PEB report, dated in 
May 1988.  Given the foregoing, the Board is unable to 
identify any evidence to show that the veteran had 
"considerable impairment of social and industrial 
adaptability," and that clear and unmistakable error was 
committed in assigning a 30 percent evaluation under DC 9305.  

The veteran has also argued that the RO should have assigned 
a separate rating for his Lyme's disease, because it is a 
"neurological disorder," and because his organic brain 
syndrome was "characterized solely by psychiatric 
manifestations."  Under 38 C.F.R. § 4.132, Psychotic 
Disorders, Note 2, neurological or other manifestations of 
etiology common to a mental disorder may be rated separately 
as distinct entities under the neurological or other 
appropriate system and combined with the rating for the 
mental disorder.  However, the VA psychiatric consultation 
report showed that the veteran was found to have an organic 
brain syndrome with dementia, with his dementia described as 
a "loss of mental acuity."  In addition, the neurological 
findings in the VA examination report may be summarized as 
follows: the veteran had normal deep tendon reflexes, and 
diminished pain perception on pin prick examination, to 
include on the body and face; he was able to move all his 
joints well, with no indication of large joints; his grip was 
good and equal in both hands; carriage was erect, posture was 
good, and gait was normal.  The diagnoses noted a history of 
Lyme's disease, as well as rash, arthralgias, and 
encephalopathy.  In summary, at the time of the RO's June 
1989 decision, there was some objective evidence of 
symptomatology that could be classified as neurological, 
specifically, there was evidence of diminished sensation.  
However, there was no competent diagnosis of a neurological 
disorder, and it would not have been CUE for the RO to have 
determined that the veteran's Lyme's disease was 
predominantly manifested by symptomatology that warranted 
evaluation under the General Rating Formula for Organic 
Mental Disorders.  In this regard, at the time of the RO's 
decision, the diagnostic codes did not specifically list 
Lyme's disease, and the RO could reasonably have determined 
that the functions affected by Lyme's disease, as well as the 
anatomical localization and symptomatology of Lyme's disease, 
were closely analogous to dementia.  See 38 C.F.R. § 4.20.  
Nor is there any basis to find that the RO's evaluation of 
Lyme's disease under DC 9302 resulted in his Lyme's disease 
being rated as a "condition of functional origin."  Id.   
Based on the foregoing, the Board is unable to identify any 
evidence to show that clear and unmistakable error was 
committed in not assigning a separate evaluation for Lyme's 
disease as a neurological disorder.  

Finally, the veteran has argued that the RO's June 1989 
decision was CUE because the VA examination reports upon 
which the veteran's disability was evaluated were inadequate.  
It is argued that the veteran was examined by a medical 
doctor (as opposed to a psychiatrist) who was not competent 
to assess his psychiatric symptoms, and because the veteran 
was not examined for post-traumatic stress disorder.  The 
veteran has also argued that the VA examination reports were 
inadequate because they did not contain sufficient detail as 
to the veteran's degree of social and industrial impairment.  

The Board finds these arguments unpersuasive.  As an initial 
matter, with regard to an alleged failure to examine the 
veteran for PTSD symptoms, the RO's June 1989 decision denied 
a claim for service connection for PTSD on the basis that 
PTSD was not established (the Board notes that service 
connection is not currently in effect for this disorder).  
Furthermore, it is not entirely clear that the veteran's 
November 1988 psychiatric consultation was not, in fact, 
performed by a psychiatrist.  In this regard, the physician's 
signature indicates that he was a medical doctor, but not 
that he was a psychiatrist.  In any event, these arguments 
amount to no more than an assertion that VA failed in its 
duty to assist.  However, the Court held that VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).  To the extent that the veteran argues that a 
Social Security Administration decision was probative of his 
claim at the time, and that these records should be obtained, 
see veteran's notice of disagreement, dated in July 2004, the 
Board notes that current case law would hold that such 
records are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The constructive 
notice doctrine, however, may not be applied retroactively to 
VA adjudications, and specifically to claims alleging CUE in 
rating decision dated prior to the Court's issuance of its 
decision in Bell, i.e. before July 21, 1992.  See Lynch v. 
Gober, 11 Vet. App. 22, 29 (1997), vacated and remanded on 
other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. 
Cir. 1998) (table), reinstated by Lynch v. West, 12 Vet. App. 
391 (1999); Damrel v. Brown, 6 Vet. App. at 246; see also 
Counts v. Brown, 6 Vet. App. 473, 480 (1994) (CUE cannot be 
premised upon records which appellant alleges should have 
been in the record at the time of the prior adjudications).  
This argument, therefore, amounts to no more than an 
allegation that VA failed in its duty to assist.  

Based on the foregoing, the Board finds that there is no 
evidence of an "undebatable" error, which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Rather, a review of the evidence, and the 
applicable statutory and regulatory provisions, clearly 
demonstrates that there was no failure by that RO to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  The appellant's claim that the 
June 16, 1989 rating decision was clearly and unmistakably 
erroneous must therefore be denied.  38 C.F.R. § 3.105(a).


ORDER

Clear and unmistakable error having not been committed in the 
June 16, 1989, rating decision, which granted service 
connection for organic brain syndrome with dementia, Lyme's 
disease with encephalopathy, and assigned a 30 percent 
rating, the appeal is denied.  




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


